Case 1:19-cr-00101-LPS Document 96 Filed 06/14/21 Page 1 of 1 PageID #: 690




                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE



UNITED STATES OF AMERICA,
                                                 )
             V.                                  )       Criminal Action No. 19-cr-101(LPS)
                                                 )
AARON DAVIS,

             Defendant.



                                      ■H<fteP5SBDl ORDER
      Having reviewed the Government's Motion to Continue the Trial Date, and all related

filings, IT IS HEREBY ORDERED that:

      1. The      pretrial   conference   scheduled   for June   21,   2021,   is   continued   to

                                                 ; and

      2. Trial will begin with jury selection continued to                                  .




                                                         UNITED Si
OflH :
